DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments/amendments filed Mar. 02, 2022 have been fully considered.

Allowable Subject Matter
2.	Claims 1-32 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-11 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “A hierarchical power control system connected to a cloud server, the system comprising: a first microgrid cell including a first energy storage system (ESS) having an uninterruptible power supply (UPS) structure, and a first load, wherein a power state of the first load is managed by the first ESS; …..an emergency cell including an additional ESS having a UPS structure, and an additional emergency generator, wherein the emergency cell is selectively connected to the second microgrid cell; a middleware server communicating with the first to third microgrid cells and the emergency cell; and an integrated control system configured to: receive a power demand and supply state information of each of the first to third microgrid cells via the middleware server; and configure an integrated operation schedule based on the received power demand and supply state information of each of the first to third microgrid cells.” as set forth in the claims.

Claims 12-14 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “A hierarchical power control system connected to a cloud server, the system comprising: a first microgrid cell including a first energy storage system (ESS) having an uninterruptible power supply (UPS) structure, and a first load, wherein a power state of the first load is managed by the first ESS; …..an emergency cell including an additional ESS having a UPS structure, and an additional emergency generator, wherein the emergency cell is selectively connected to at least one of the second microgrid cell or the fourth microgrid cell; a middleware server communicating with the first to fourth microgrid cells and the emergency cell; and an integrated control system configured to: receive a power demand and supply state information of each of the first to fourth microgrid cells via the middleware server; and configure an integrated operation schedule based on the received power demand and supply state information of each of the first to fourth microgrid cells.” as set forth in the claims.

Claims 15-28 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “A hierarchical power control system connected to a cloud server, the system comprising: a first microgrid cell including a first energy storage system (ESS) having an uninterruptible power supply (UPS) structure, …..an emergency cell including an additional ESS, wherein the emergency cell is selectively connected to the third microgrid cell; a middleware server communicating with the first to third microgrid cells and the emergency cell; and an integrated control system configured to communicate with the middleware server, and to control power demand and supply of each of the first to third microgrid cells based on the communication result.” as set forth in the claims.

Claims 29-32 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “A hierarchical power control system connected to a cloud server, the system comprising: a first microgrid cell including a first energy storage system (ESS) having an uninterruptible power supply (UPS) structure, and a first load, wherein a power state of the first load is managed by the first ESS;….. an emergency cell including an additional ESS, wherein the emergency cell is selectively connected to at least one of the third microgrid cell or the fourth microgrid cell; a middleware server communicating with the first to fourth microgrid cells and the emergency cell; and an integrated control system configured to communicate with the middleware server, and to control power demand and supply of each of the first to fourth microgrid cells based on the communication result.” as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849